OPINION — AG — ** LIABILITY — STATE AGENCY — EMPLOYEES ** QUESTION(1): IS A SOIL CONSERVATION DISTRICT LIABLE IN CASE OF ACCIDENT TO EMPLOYEES WHILE IN THE PERFORMANCE OF THEIR DUTIES AS EMPLOYEES OF THE DISTRICT ? — NEGATIVE, QUESTION(2): MAY THE MEMBERS, INDIVIDUALLY OR COLLECTIVELY, OF A BOARD OF SUPERVISORS OF A SOIL CONSERVATION DISTRICT BE HELD PERSONALLY LIABLE FOR INJURIES TO EMPLOYEES WHILE EMPLOYEES ARE PERFORMING THEIR SERVICES AS DIRECTED BY THE SOIL CONSERVATION DISTRICT SUPERVISORS ? — NEGATIVE, QUESTION(3): MAY A SOIL CONSERVATION DISTRICT LEGALLY PURCHASE LIABILITY INSURANCE PROTECTING EMPLOYEES OF A SOIL CONSERVATION DISTRICT AND PAY FOR SAID INSURANCE OUT OF FUNDS ACCUMULATED BY THE SOIL CONSERVATION DISTRICT ? — NEGATIVE, QUESTION(4): IN CASE YOUR ANSWER TO QUESTION THREE IS IN THE NEGATIVE, MAY A SOIL CONSERVATION DISTRICT COLLECT, IN CASE OF ACCIDENT, ON A POLICY THEY HAVE PURCHASED EVEN THOUGH THE PURCHASE WAS ILLEGAL ? — CANNOT ANSWER. (SOVEREIGN IMMUNITY, STATE AGENCY, LIABILITY INSURANCE) CITE: 2 Ohio St. 808 [2-808], OPINION NO. SEPTEMBER 4, 1948 (FRED HANSEN)